DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a switched-mode power supply (SMPS) controller, the SMPS controller comprising: a current sense electrical terminal configured to receive sensed current corresponding to the switch and to conduct driver discharge current from the gate driver circuit, along with all the other limitations as required by claim 1.
The prior art of record fails to disclose or make obvious a switched-mode power supply (SMPS) controller, the SMPS controller comprising: a current sense electrical terminal configured to receive sensed current corresponding to the first and second switches and to conduct first and second driver discharge currents from the first and second gate driver circuits; and a ground connection electrical terminal, wherein the first and second driver discharge currents are not conducted to electrical ground through the ground connection electrical terminal, along with all the other limitations as required by claim 13.
The prior art of record fails to disclose or make obvious a method for operating a switched-mode power supply (SMPS) controller, the method comprising: conducting driver discharge current from the gate driver circuit through a current sense electrical terminal, at which sensed current corresponding to the switch is received, along with all the other limitation as required by claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842